Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          August 7, 2018

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    In re the Matter of the Guardianship of:                         No. 50199-6-II

    JOSIAH K. LEE,

                   An Incapacitated Person.
                                                               UNPUBLISHED OPINION




          SUTTON, J. — Michelle Gilbert appeals from a 2011 guardianship proceeding and two

March 27, 2017 superior court orders denying Gilbert’s 2017 motions related to the 2011

guardianship of her son Josiah K. Lee.1 Because the appeal of the 2011 guardianship order is

untimely and the record on appeal is inadequate to review the two March 2017 orders, we affirm

the superior court.

                                               FACTS

          In April 2011, the superior court granted a petition for the guardianship of Gilbert’s son

and appointed Gilbert’s parents as his co-guardians. Gilbert opposed the guardianship.

          On March 27, 2017, almost six years later, the superior court denied two motions filed by

Gilbert. The superior court referred to the first motion as a motion to modify a guardianship and




1
  Respondent asserts that Gilbert may also be attempting to appeal another order dated April 12,
2017. Because this order was not included in Gilbert’s notice of appeal, we do not address any
issues related to the April 12, 2017 order. Furthermore, even if we were to address this order, the
record is inadequate to allow for appellate review.
No. 50199-6-II


to the second motion as a “Motion re: Independent Action to vacate a fraud medical report.”

Clerk’s Papers (CP) at 43-44. The superior court’s orders did not describe the motions in any

detail or provide any analysis. On April 4, 2017, Gilbert filed a notice of appeal that appeared to

designate the original guardianship and/or orders entered around the time of the 2011 guardianship

order and the two March 27, 2017 orders.

                                           ANALYSIS

       Gilbert appears to assert that the 2011 guardianship was improper because (1) there was no

evidence that her son was incapacitated, (2) the superior court considered a medical report that she

was not aware of and the court concealed from her, (3) the guardian ad litem (GAL) submitted a

fraudulent medical report, (4) her parents falsified another exhibit, (5) the superior court

considered a medical report from an unqualified medical expert, and (6) the superior court made

“false accusations against” her. Br. of Appellant at 1-2.

       To the extent these allegations relate directly to the guardianship order or other orders

entered on or near the same time as the 2011 guardianship order, they are not properly before us

because Gilbert did not appeal within 30 days. RAP 5.2(a).

       The only orders timely appealed were the two March 27, 2017 orders, but there is nothing

in the record that allows us to review those orders. The record before us includes only a transcript

from the 2011 guardianship hearing, a copy of a March 25, 2017 email to the superior court, a

copy of a March 27, 2017 letter from the superior court concerning a “[g]uardianship [c]omplaint,”

the two March 27, 2017 orders, and an April 12, 2017 order. None of these documents explain the

arguments Gilbert raised in her motions or what evidence those motions relied on.




                                                 2
No. 50199-6-II


         A party seeking review bears the burden to perfect the record so that the reviewing court

has before it all the evidence relevant to the issues raised on appeal. RAP 9.1-9.7; State v. Vazquez,

66 Wash. App. 573, 583, 832 P.2d 883 (1992)). If the record is inadequate for review, we will not

consider the inadequately supported issue on direct appeal. State v. Tracy, 158 Wash. 2d 683, 691,

147 P.3d 559 (2006). The record before us does not contain the relevant motions or any other

relevant materials and is inadequate for review.2 Accordingly, we affirm the superior court.3

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      SUTTON, J.
    We concur:



    MAXA, C.J.




    JOHANSON, J.




2
  We note that statements and assertions in an appellant’s brief are not considered part of the
record.
3
    We deny Respondent’s motion for sanctions under RAP 18.9(1).


                                                  3